.•    •i
                       i.             t
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I ofl   4
                                          UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                           v.                                           (For Offenses Committed On or After November 1, 1987)


                            Apolinar Gomez-Velasco                                      Case Number: 3:19-mj-22155

                                                                                        Leila W Morgan
                                                                                        Defendant's Attorney


     REGISTRATION NO. 12286308

     THE DEFENDANT:
      IZl pleaded guilty to count(s) 1 of Complaint
                                                ~~~~~~~~~-..,--~~~~~~~~~~~~~~~~~



      D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                      Nature of Offense                                                               Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                     1

      D The defendant has been found not guilty on count(s)                          ~~~~~~~~~~~~~~~~~~~




      D Count(s)                                                                         dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     D TIME SERVED                                   E __\ 5_ _ ._ days
      IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. Ifordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, May 30, 2019
                                                                                      Date of Imposition of Sentence
                                                   rrir.: wRl· .~
                                                     7                 Q.



                                    I
                                                             ij'""'W




                                                                                      utiJJ.ir:::cocK
                       ·,/....r?
                     -"''°Xr
     Received///<....:)
                    DUSM
                                                   MAY 3 0 2019
                                       CLER!{, U.S. DISTRICT COURT
                                                                                      UNITED STATES MAGISTRATE nJDGE
                                     SOUHIERIJ Dl3T RiCT OF CALIFORNIA
                                     BY                                     DEPUTY
     Clerk's Office Cbpy                                                                                                           3:19-mj-22155
